Fourth Court of Appeals
                               San Antonio, Texas
                                   November 14, 2022

                                   No. 04-22-00329-CR

                                 John Anthony GARCIA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021CR2058
                         Honorable Jennifer Pena, Judge Presiding


                                     ORDER
     Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due
November 16, 2022.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2022.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court